                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL ANGELO POWELL,                              Case No. 19-cv-06753-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     E BANALES, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14          Plaintiff, an inmate at Correctional Training Facility, has filed this pro se civil rights action

                                  15   pursuant to 42 U.S.C. § 1983. Plaintiff has been granted leave to proceed in forma pauperis in a

                                  16   separate order. His complaint (ECF No. 1) is now before the Court for review under 28 U.S.C. §

                                  17   1915A. For the reasons set forth below, the complaint will be DISMISSED with prejudice.

                                  18                                               DISCUSSION

                                  19   A.     Standard of Review

                                  20          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  21   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  22   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  23   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  24   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  25   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  26   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  27          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  28   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                   1   necessary; the statement need only ‘give the defendant fair notice of what the . . . claim is and the

                                   2   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   3   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   4   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   5   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   6   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   7   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   9   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  10   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  11   42, 48 (1988).

                                  12   B.      Complaint
Northern District of California
 United States District Court




                                  13           The complaint names as defendants CTF Lt. Banales and CTF Sgt. Jones. ECF No. 1 at 2.

                                  14   Plaintiff was issued a rules violation report (“RVR”) for use of a controlled substance based solely

                                  15   on a positive urinalysis taken on June 6, 2016. Plaintiff was found guilty of this RVR, but the

                                  16   RVR was reversed and reissued multiple times due to due process violations. ECF No. 1 at 3-4.

                                  17   Plaintiff’s claims arise out of the January 31, 2017 hearing related to these RVRs.

                                  18           In his first claim, plaintiff alleges that Defendant Banales failed to provide him with copies

                                  19   of the two lab tests performed on the urinalysis sample and with copies of Officer Gamboa’s on

                                  20   the job training documents (CDCR Form 844) related to urinalysis collection prior to the January

                                  21   31, 2017 RVR hearing. Plaintiff argues that this failure violated administrative regulations,

                                  22   specifically 15 Cal. Code Regs. § 3320(c)1 and Section 54100.20.3 of the California Department

                                  23   of Corrections and Rehabilitations (“CDCR”) Department Operations Manual (“DOM”);2 and that

                                  24

                                  25
                                       1
                                         15 Cal. Code Regs. § 3320(c) provides that a disciplinary hearing “shall not be held until the
                                       inmate has been provided [a] classified copy of the RVR and all non-confidential reports
                                  26   containing information relative to the charge, including the investigative employee’s report.” 15
                                       Cal. Code Regs. § 3320(c).
                                  27   2
                                        Section 54100.20.3 of the CDCR DOM provides that the original disposition of the RVR “shall
                                  28   be vacated and a new hearing ordered if the reviewer determines that . . .[t]he accused was not
                                       given copies of required documents within specified time limits before the hearing and did not
                                                                                        2
                                   1   because administrative regulations have the force of law and are binding on the issuing agency,

                                   2   this failure violated plaintiff’s rights under the Due Process Clause of the Fourteenth Amendment.

                                   3   ECF No. 1 at 3-8.

                                   4           Plaintiff has failed to state a cognizable due process claim against Defendant Banales. Not

                                   5   every violation of a state prison regulation rises to the level of a constitutional violation. Ove v.

                                   6   Gwinn, 264 F.3d 817, 824 (9th Cir. 2001) (“To the extent that the violation of a state law amounts

                                   7   to the deprivation of a state-created interest that reaches beyond that guaranteed by the federal

                                   8   Constitution, Section 1983 offers no redress.”) (internal quotation marks and citation omitted);

                                   9   Sandin v. Conner, 515 U.S. 472, 482 (1995) (finding no constitutionally protected liberty interest

                                  10   in prison regulations phrased in mandatory terms; rejecting notion that violation of state prison

                                  11   regulations provides basis for procedural due process claim because it “creates disincentives for

                                  12   States to codify prison management procedures”); Olim v. Wakinekona, 461 U.S. 238, 250-51
Northern District of California
 United States District Court




                                  13   (1983) (explaining that “[p]rocess is not an end in itself” and holding that a State’s creation of

                                  14   administrative procedures “does not create an independent substantive right” under the Due

                                  15   Process Clause); Bostic v. Carlson, 884 F.2d 1267, 1270 (9th Cir. 1989), overruled on other

                                  16   grounds by Nettles v. Grounds, 830 F.3d 922, 927-31 (9th Cir. 2016) (prison’s failure to follow its

                                  17   own guidelines regarding hearings does not alone constitute denial of due process); see also

                                  18   Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996) (litigant cannot “transform a state-law issue

                                  19   into a federal one merely by asserting a violation of due process”). Only if the events complained

                                  20   of rise to the level of a federal statutory or constitutional violation do they give rise to a claim

                                  21   under section 1983. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). The Court is not aware

                                  22   of any authority supporting the existence of a constitutional right under the Due Process Clause to

                                  23   the copies of documents relevant to an RVR or to a rehearing of the charges if an inmate is not

                                  24   provided with those copies.3 This claim is therefore dismissed with prejudice because amendment

                                  25

                                  26   waive the time limits . . .” CDCR DOM § 54100.20.3, available at
                                       https://www.cdcr.ca.gov/regulations/adult-operations/dom-toc/ (last visited on Oct. 26, 2019).
                                  27   3
                                        The Due Process Clause provides the following procedural requirements with respect to prison
                                  28   disciplinary hearings: (1) written notice of the charges, (2) at least 24 hours to prepare for the
                                       hearing; (3) a written statement by the factfinders as to the evidence relied on and reasons for the
                                                                                         3
                                   1   would be futile. Plumeau v. Sch. Dist. # 40 Cnty. of Yamhill, 130 F.3d 432, 439 (9th Cir. 1997)

                                   2   (denial of leave to amend appropriate where further amendment would be futile).

                                   3          In his second claim, plaintiff alleges that Defendant Banales knowingly solicited false

                                   4   information from Defendant Jones regarding Officer Gamboa’s certification for urinalysis; that

                                   5   this information was the basis for the RVR guilty finding; and that defendants’ actions violated 15

                                   6   Cal. Code Regs. §§ 3084(g),4 3391(a).5 As discussed above, violations of state regulations do not

                                   7   rise to the level of a constitutional violation. Accordingly, this claim is also dismissed with

                                   8   prejudice because amendment would be futile.

                                   9                                             CONCLUSION

                                  10          For the reasons set forth above, the Court DISMISSES the complaint with prejudice. The

                                  11   Clerk of the Court shall enter judgment in favor of defendants and against plaintiff.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: October 30, 2019
                                                                                        ______________________________________
                                  14
                                                                                                      JON S. TIGAR
                                  15                                                            United States District Judge

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22   disciplinary action; (4) the ability to call witnesses and present documentary evidence when doing
                                       so will not be unduly hazardous to institutional safety or correctional goals; (5) where an inmate is
                                  23   illiterate or the issues are complex, the ability to seek the aid of a fellow inmate or adequate
                                       substitute aid; (6) some evidence in the record to support the disciplinary finding; and (7) some
                                  24   indicia of reliability of the information that forms the basis for the disciplinary action. Wolff v.
                                       McDonnell, 418 U.S. 539, 564, 566, 570 (1974); Superintendent v. Hill, 472 U.S. 445, 454 (1985)
                                  25   (some evidence); Cato v. Rushen, 824 F.2d 703, 704-05 (9th Cir. 1987) (indicia of reliability).
                                       4
                                         15 Cal. Code Regs. § 3084(g) defines staff misconduct as “staff behavior that violates or is
                                  26   contrary to law, regulation, policy, procedure, or an ethical or professional standard.” 15 Cal.
                                       Code Regs. § 3084.
                                  27   5
                                        15 Cal. Code Regs. § 3391(a) provides that CDCR employees shall avoid irresponsible or
                                  28   unethical conduct or conduct reflecting discredit on themselves or the department, whether they
                                       are on or off duty. 15 Cal. Code Regs. § 3391(a).
                                                                                         4
